Citation Nr: 0934213	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969, 
June 1970 to December 1970, and December 1970 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to a TDIU because he 
is unemployable due to his service-connected disabilities of 
coronary artery disease, diabetes mellitus, and various 
manifestations of diabetes mellitus.  He currently has a 
combined disability rating of 90 percent.

A TDIU may be granted when the schedular evaluation is less 
than 100 percent but the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In making 
this determination, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his or her age or any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2008); see also Hersey v. Derwinski, 2 
Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 
(2000).

To warrant a TDIU, the record must reflect some factor which 
takes the Veteran's case outside the norm of his or her 
service-connected disabilities.  The sole fact that a Veteran 
is unemployed or has difficulty obtaining employment is not 
enough, as a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he or she can find employment.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing C.F.R. §§ 4.1, 4.15, 
4.16(a)).  However, a Veteran need not show 100 percent 
unemployability in order to be entitled to a TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran's claim must be remanded for 
further development.  Although the Board regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran has indicated that he has participated in VA 
vocational rehabilitation; however, such records are not in 
the claims file.  Specifically, he reported during a 
September 2003 VA examination that he had been evaluated for 
vocational rehabilitation and advised that he would not be 
productive and should apply for unemployment.  He also stated 
in a May 2004 letter that he was currently participating in 
vocational rehabilitation at the Montgomery VA.  Upon remand, 
the Veteran's VA Vocational Rehabilitation file should be 
obtained and associated with his claims file.

Additionally, the Veteran has indicated that he was treated 
at the Montgomery VA Medical Center (VAMC) for his service-
connected disabilities.  See, e.g., September 2003 
authorization.  It is not clear whether such records are in 
the claims file, as many of the records do not have an 
indication as to their source.  Furthermore, the most recent 
VA treatment records in the claims file are dated in April 
2004.  As such, any outstanding VA treatment records should 
be obtained and associated with the claims file, including 
but not limited to records from the Montgomery VAMC and 
records from April 2004 forward from all relevant VA 
facilities.

The Board observes that the Veteran has been provided with 
several VA examinations since he was last employed in 2001 or 
2002, including two specifically directed to his claim for a 
TDIU.  See VA examinations in April and May 2002, September 
2003, and October 2007.  Additionally, a Biloxi VA physician 
rendered an opinion as to the Veteran's employability in 
December 2003.  However, none of these examinations or 
opinions included a review of the his VA Vocational 
Rehabilitation file.  As such, the Veteran must be provided 
with another VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment due to 
his service-connected disabilities, after consideration of 
all pertinent evidence in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment 
records, including but not limited to 
any pertinent records from the 
Montgomery VAMC and records from April 
2004 forward from all relevant VA 
facilities, should be obtained and 
associated with the claims file.  If 
any such records cannot be obtained 
after reasonable efforts have been 
made, the Veteran should be notified 
and given the opportunity to provide 
such records.

2.  The Veteran's VA Vocational 
Rehabilitation file should be obtained 
and associated with the claims file.

3.  After the above development has 
been completed, the Veteran should be 
scheduled for a VA examination to 
determine whether his service-connected 
disabilities prevent him from securing 
and maintaining substantially gainful 
employment.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination, including but not limited 
to the prior VA examinations, the 
December 2003 letter from the Biloxi VA 
physician, and the VA Vocational 
Rehabilitation file.  The examiner 
should make a note of such review in 
the examination report.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran is 
unable to secure and/or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities.  The examiner is 
specifically requested to offer an 
opinion as to whether the Veteran is 
unable to secure or maintain a 
sedentary-type occupation due to such 
disabilities.  The examiner must 
consider the Veteran's education, 
experience, and occupational background 
in making these determinations.  
Additionally, the examiner should 
discuss the symptoms of the Veteran's 
service-connected disabilities and 
state the degree of impact of such 
symptoms on his ability to work.  A 
complete rationale must be provided for 
any opinion expressed.

4.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

